DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The RCE filed on 9/7/2021 has been entered
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9, 11, 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mashiki et al (US PG Pub No. 2009/0255510).
Regarding claim 1, Mashiki teaches A variable valve control device applied to an internal combustion engine provided with a variable valve mechanism capable of varying a rotation phase of a camshaft with respect to a crankshaft by a rotation of a motor (figure 3 paragraph 61 intake VVT mechanism 2000 operably by electric motor 2060), and configured to control the motor based on a command value, the variable valve control device comprising: 
a motor angle signal input part configured to receive, as an input, a motor angle signal, which is an output signal from a motor angle sensor configured to detect an angle of rotation of the motor; (figure 12 rotation angle sensor 5050 paragraph 106)
figure 12 paragraph 106 crank angle sensor 5000 corresponds to the first detecting means of present invention, cam position sensor 5010 corresponds to second detecting means)
a second detection value computing part configured to compute a second detection value, which is a detection value of the rotation phase based on the motor angle signal; (figure 12 and 106 motor rotation angle sensor 5050 corresponds to the third detecting means)
a switching part configured to switch a detection value of the rotation phase used for controlling the motor between the first detection value and the second detection value according to operating conditions of the internal combustion engine; (paragraph 12 changing mechanism selects between a first and a second calculating mechanism, the first cam and crankshaft sensor inputs; the second dedicated motor phase sensor)
a control part configured to control the motor based on the command value and the detection value of the rotation phase switched by the switching part (paragraph 12 control is done by changing mechanism).
Regarding claim 2, Mashiki teaches wherein the switching part switches the detection value of the rotation phase used for controlling the motor to the second detection value when the internal combustion engine is in a transient state, and switches the detection value of the rotation phase used for controlling the motor to the first detection value when the internal combustion engine is in the steady state (paragraph 16).
	Regarding claim 5, Mashiki teaches A variable valve control system comprising: the variable valve control device according to claim 1; and 
(4000)
a first detection value computing part configured to compute the first detection value based on a crank angle signal, which is an output signal from a crank angle sensor configured to detect an angular position of the crankshaft, and a cam angle signal, which is an output signal from a cam angle sensor configured to detect an angular position of the camshaft; (figure 12 paragraph 100)
a command value computing part configured to compute the command value; and 
a communication part connected to the communication network and configured to transmit control information including the first detection value and the command value to the variable valve control device via the communication network (figure 12 paragraph 106 crank angle sensor 5000 corresponds to the first detecting means of present invention, cam position sensor 5010 corresponds to second detecting means)
Regarding claim 9, Mashiki teaches wherein the communication part of the electronic control device varies a transmission timing of the first detection value according to a rotational speed of the internal combustion engine (paragraph 12, 14-15).
Regarding claim 11, Mashiki teaches wherein the communication network connected with the communication part of the variable valve control device and the communication part of the electronic control device is a communication network specific for communication between the variable valve control device and the electronic control device (figure 12 paragraph 106).
Regarding claim 12, Mashiki teaches A method for controlling a variable valve mechanism capable of varying a rotation phase of a camshaft with respect to a crankshaft of an internal combustion engine by a rotation of a motor by using a first electronic control device and a second electronic control device, wherein 
the first electronic control device (4000)
5000 figure 12 paragraph 106 see claim 4)
receives, as an input, a cam angle signal, which is an output signal from a cam angle sensor configured to detect an angular position of the camshaft, (5050 figure 12 rotation angle sensor 5050 paragraph 106)
computes a first detection value, which is a detection value of the rotation phase based on the crank angle signal and the cam angle signal, and (figure 12 paragraph 106)
transmits control information including the first detection value to the second electronic control device via a communication network; 
the second electronic control device 
receives the control information via the communication network, 
receives, as an input, a motor angle signal, which is an output signal of a motor angle sensor configured to detect an angle of rotation of the motor, (figure 12 104 see claim 1)
computes a second detection value, which is a detection value of the rotation phase based on the motor angle signal, 
determines whether the internal combustion engine is in a transient state or in a steady state, 
controls the motor based on the second detection value when the internal combustion engine is in the transient state, and 
controls the motor based on the first detection value when the internal combustion engine is in the steady state (paragraph 16 crankshaft and camshaft relatively stable; second calculating method not executed).
.

Allowable Subject Matter
Claims 3-4, 6-8, 10, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE C JIN/Primary Examiner, Art Unit 3747